UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6036


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

GARY ALLEN MITCHELL,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell III, District Judge. (1:13-cr-00234-GLR-1)


Submitted: October 28, 2021                                  Decided: November 2, 2021


Before KING, WYNN, and DIAZ, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Seth A. Rosenthal, Jonathan K. Hettleman, VENABLE LLP, Washington, D.C., for
Appellant. Jonathan F. Lenzner, Acting United States Attorney, P. Michael Cunningham,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gary Allen Mitchell appeals the district court’s order denying his renewed motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First Step

Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. We previously

granted the Government’s consent motion for a limited remand to allow the district court

to provide additional explanation for its decision to deny Mitchell’s motion. On remand,

using a § 3582(c)(1)(A) form order, the district court checked a box labeled “DENIED

after complete review of the motion on the merits” and noted that “[t]he [c]ourt considered

the serious nature and circumstances of the offense” and “the defendant’s medical

conditions and the Bureau of Prisons’ response to those conditions and the COVID

pandemic”; “[t]he defendant has a significant criminal history”; “[t]he small percentage of

time the defendant has been incarcerated”; and [t]he need for general and specific

deterrence.” (J.A. 39). * For the reasons that follow, we vacate the district court’s order

and remand for further proceedings.

       The district court may reduce a term of imprisonment if “extraordinary and

compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). The court

must also consider the 18 U.S.C. § 3553(a) factors “to the extent that they are applicable.”

18 U.S.C. § 3582(c)(1)(A). We review the denial of a motion for compassionate release

under § 3582(c)(1)(A)(i) for an abuse of discretion. United States v. Kibble, 992 F.3d 326,

329 (4th Cir. 2021), cert. denied, __ S. Ct. __, No. 21-5624, 2021 WL 4733616 (U.S.


       *
           “J.A.” refers to the joint appendix filed by the parties in this appeal.

                                                 2
Oct. 12, 2021). “A district court abuses its discretion when it acts arbitrarily or irrationally,

fails to consider judicially recognized factors constraining its exercise of discretion, relies

on erroneous factual or legal premises, or commits an error of law.” United States v.

Dillard, 891 F.3d 151, 158 (4th Cir. 2018) (internal quotation marks omitted).

       While there is no “categorical . . . requirement” that a district court explicitly address

each of the defendant’s arguments in support of his compassionate-release motion, United

States v. High, 997 F.3d 181, 187 (4th Cir. 2021), a court “must adequately explain the

chosen sentence to allow for meaningful appellate review” in light of the circumstances of

the particular case, id. at 188 (internal quotation marks omitted).           When a case is

“relative[ly] simpl[e],” this requirement is satisfied if the order denying relief shows that

“the district court was aware of the arguments, considered the relevant sentencing factors,

and had an intuitive reason” for denying the motion. Id. at 190-91 (emphases and internal

quotation marks omitted). For example, where the judge who decides a defendant’s

§ 3582(c)(1) motion is “the same judge who had sentenced him originally,” and the

defendant files his motion shortly after his original sentencing, “it is hardly surprising” that

the judge would deny the motion. Id. at 189 (alteration and internal quotation marks

omitted).     However, when a defendant “present[s] a ‘significant amount of

[post-sentencing] mitigation evidence,’ . . . ‘a more robust and detailed explanation’ [is]

required.” Id. at 190 (quoting United States v. Martin, 916 F.3d 389, 396 (4th Cir. 2019)).

       Here, Mitchell’s § 3582(c)(1) motion was not simple. The judge who denied his

motion was not the judge who originally sentenced him over seven years ago; accordingly,

the judge’s reasoning in denying Mitchell’s motion was not intuitively obvious. Moreover,

                                               3
the district court’s explanation does not reflect that Mitchell presented “a mountain of new

mitigating evidence,” including reclassification to a low-security facility, zero disciplinary

infractions, an extensive history of program participation, a work history in positions of

trust, and recovery from the drug addiction that led to the instant offense. See Martin, 916

F.3d at 396-97 (remanding for district court to provide an “individualized explanation for

why Martin’s steps toward rehabilitation” did not warrant relief when she presented “a

mountain of new mitigating evidence that the sentencing court never evaluated”). And,

contrary to the court’s finding that Mitchell had been incarcerated for a small percentage

of his sentence, he had already served 70% of that sentence at the time of the court’s ruling.

We are therefore unable to conduct a “meaningful appellate review” in light of the

particular circumstances of this case. See High, 997 F.3d at 189.

       We thus vacate the district court’s order and remand for further proceedings. We

express no view as to the merits of Mitchell’s compassionate-release motion. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                             VACATED AND REMANDED




                                              4